Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-17-00784-CV

                             ESTATE OF Estella Q. CAMPOS, Deceased

                          From the Probate Court No. 2, Bexar County, Texas
                                     Trial Court No. 2014PC3884
                              Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 24, 2018

DISMISSED FOR WANT OF JURISDICTION

           In the case underlying this appeal, the trial court signed an appealable order on September

22, 2017. The deadline to file a motion for new trial was October 23, 2017. See TEX. R. CIV. P.

329b(a). Because no motion for new trial or other timely postjudgment motion that would extend

the deadline to file a notice of appeal was filed, the notice of appeal was due thirty days after the

judgment was signed, on October 23, 2017. TEX. R. APP. P. 26.1. A motion for extension of time

to file a notice of appeal was due not later than November 7, 2017. See id. R. 26.3.

           Appellant’s notice of appeal was filed on November 22, 2017, fifteen days after the last

day to timely file the notice. See TEX. R. APP. P. 26.3. Because Appellant’s notice of appeal

appeared to be untimely, we ordered Appellant to show cause in writing not later than January 3,

2018, why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a);
                                                                                  04-17-00784-CV


Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[O]nce the period for granting a motion

for extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate

court’s jurisdiction.”). We warned Appellant that if she failed to respond as ordered within the

time provided, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       On December 28, 2017, Appellant filed a partially completed docketing statement. But to

date, Appellant has not filed a response to our December 13, 2017 order requiring her to show how

this court has jurisdiction in this appeal. Contra id. R. 42.3(c).

       We conclude Appellant’s notice of appeal was not timely filed, and Appellant did not

invoke this court’s jurisdiction. See Verburgt, 959 S.W.2d at 617. We dismiss this appeal for

want of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                   PER CURIAM




                                                 -2-